Rosenberry, J.
Although the question is not raised in briefs of counsel, we cannot take jurisdiction of this matter unless the order appealed from is in fact an appeal-able order. We find no provision of the statutes, sec. 3069, *627authorizing an appeal from an order setting aside a stipulation. The order does not prevent a judgment from which an- appeal may be taken, neither is it a final order. It does not grant or refuse a provisional remedy, nor does it vacate or refuse to set aside an order made at chambers, nor does it grant a new trial. Inasmuch as there must be a new trial, we refrain from any statement or discussion of the facts.
By the Court. — The appeal to this court is dismissed.